OPINION OF THE COURT — by the
IIon. POWHATTAN ELLIS.
There can be no doubt that under the act of Assembly a forthcoming bond, whilst the execution remains unquashed, - is a complete satisfaction of the judgment, as if the estate had been sold to the full amount of the debt, and the party must be left to pursue his own remedy upon the judgment on the forthcoming bond. I think the original execution in this case cannot have a lien upon the property, for it is satisfied in point of law, so soon as the forthcoming bond is executed.